Citation Nr: 0032277	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  98-19 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policy.


REPRESENTATION

M.F. represented by:	Disabled American Veterans

S.N. represented by:	Anthony Lewis, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and [redacted]

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had unverified active military service beginning 
in 1947.  He died in October 1996.  At the time of his death, 
the veteran had a NSLI policy in force in the face amount of 
$10,000.

In October 1996, the veteran's surviving spouse, M., 
requested that the proceeds of the NSLI policy be paid to 
her, and this was done in November 1996.  However, the 
veteran's friend, S., thereafter also requested payment of 
the proceeds of the NSLI policy, arguing that she was the 
proper beneficiary.  In November 1997, the VA Regional Office 
and Insurance Center in Philadelphia, Pennsylvania, 
determined that an April 1996 designation of beneficiary form 
naming M., the appellant, as the sole beneficiary of the NSLI 
policy, was not valid.  It was determined that the last valid 
beneficiary designation of record for this policy was dated 
in May 1991, in which S., the appellee, was named sole 
beneficiary.  The appellant was asked to return the proceeds 
of the life insurance policy, and she has appealed that 
determination.

In March 1999, the appellant testified before the 
undersigned, who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c).  In July 
1999, the Board remanded the case to provide the appellant an 
opportunity to obtain additional forensic analysis.  She was 
given such an opportunity, and this case is now ready for 
appellate disposition. 

FINDINGS OF FACT

1.  At the time of his death, the veteran had a NSLI policy 
in force, in the original amount of $10,000.

2.  In May 1991, the veteran designated S. as the principal 
beneficiary to receive the proceeds of this policy.

3.  In April 1996, VA received a beneficiary designation 
form, purportedly signed by the veteran, naming M. as the 
principal beneficiary to receive the proceeds of this policy.

4.  The veteran did not sign the beneficiary designation form 
dated in 1996.

5.  There is no evidence showing that the veteran lacked 
testamentary capacity at the time he signed the May 1991 
change in beneficiary for his NSLI policy or that he was 
subject to undue influence at the time of that change.

6.  The evidence does not demonstrate that, after 1991, the 
veteran intended to change the designation of the principal 
beneficiary of his NSLI policy proceeds from S. to M.  


CONCLUSION OF LAW

The appellant is not the last-named beneficiary of the 
veteran's NSLI policy, and, thus, she is not entitled to the 
proceeds of such policy.  38 U.S.C.A. § 1917 (West 1991); 38 
C.F.R. § 8.22 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran died in October 1996, and the appellant, M., 
requested the proceeds of his life insurance be distributed 
to her as his surviving spouse.  This was done in November 
1996.  Payment was made to M. pursuant to an April 1996 
designation of beneficiary form purportedly signed by the 
veteran and identifying her as the principal beneficiary.  
However, the appellee, S., also requested disbursement of the 
veteran's life insurance as sole beneficiary, and she 
submitted a May 1991 designation of beneficiary form signed 
by the veteran and identifying her as the principal 
beneficiary.  VA asked both M. and S. for samples of the 
veteran's handwriting and signature.

In a November 1996 statement, M. stated that she and the 
veteran were separated in 1988, after which he resided with 
S.  She stated that in April 1996, the veteran approached her 
and wanted to "make amends" concerning their prior 
separation.  She stated that the veteran told her that during 
a time when he was drinking heavily, he had changed the 
beneficiary of his life insurance policy to S., but he now 
wanted to reinstate M. as the beneficiary.  She stated that 
the change in beneficiary was witnessed by I.N., a long-time 
friend of both M. and the veteran.  She was unable to provide 
any other examples of the veteran's signature due to a fire 
in her home.  

In a November 1996 statement, S. maintained that M. had a 
past history of forging the veteran's signature and diverting 
monetary amounts from the veteran to herself.  S. stated that 
in June 1996 the veteran wanted to ensure that no changes had 
been made in his life insurance beneficiary, and he had 
contacted the local VA office to confirm that S. was the 
named beneficiary.  S. submitted a copy of a letter from VA 
to the veteran dated in June 1996 indicating that enclosed 
was a copy of the most recent beneficiary designation form, 
but the letter did not state the date the form was signed so 
it is not known whether the 1991 or 1996 form was originally 
enclosed with the letter.  S. argued that the veteran did not 
sign the 1996 beneficiary form, and she provided examples of 
the veteran's handwriting.

The 1991 beneficiary designation form was witnessed by K.H.  
The 1996 beneficiary designation form was witnessed by I.N.  
The appellant stated that she was unable to locate I.N.  In 
January 1997, the appellant submitted a sworn statement from 
J.H., which indicated that J.H. was present when the veteran 
changed his beneficiary in April 1996 and that she saw him 
sign that document.  J.H. submitted another statement in May 
1997 stating that she did not know the veteran prior to the 
1996 incident, but she had known the appellant as a friend 
and neighbor.  She stated that she witnessed the veteran 
complete and sign the change of beneficiary form in San Diego 
in 1996.  The veteran was alert and did not appear 
intoxicated or under the influence of medication.  She stated 
that the veteran made it clear to the appellant that he was 
apologetic for the past.  She stated that I.N. was visiting 
San Diego, and the appellant and the veteran had made 
arrangements to meet with her.  J.H. accompanied the 
appellant to San Diego, and it was there that she met I.N. 
and the veteran.  

In January 1997, the appellant submitted a copy of an 
agreement signed by her and the veteran when they separated.  
It is undated, although it mentions monetary payments to 
begin in July 1992.  This agreement indicated, in part, that 
the appellant would be retained as the beneficiary on the 
veteran's NSLI policy.

The veteran's son submitted a statement in March 1997 to the 
effect that the veteran stated during his final illness that 
his wife would be provided for and that the veteran had 
always assured his wife, the appellant, that she would 
receive all his insurance and military benefits should 
anything happen to him.

In a May 1997 statement, the appellee stated that the veteran 
did not leave Mexico and visit California at any time between 
mid January and late May or early June of 1996.  

In April 1997, VA's Office of Inspector General (OIG) 
conducted forensic analysis of fifteen documents signed by 
the veteran between 1957 and 1996, including the two 
beneficiary forms.  Based upon this analysis, OIG concluded 
that the veteran could not be identified or eliminated as the 
signature on the 1996 beneficiary designation form.  It was 
requested that additional documents be obtained for 
comparison. 

Additional examples of the veteran's signature were obtained, 
to include VA medical records that he signed in 1996.  In 
October 1997, OIG conducted forensic analysis of the 
additional evidence.  Based upon this analysis, OIG concluded 
that the veteran did not sign the 1996 beneficiary 
designation form.  The veteran's known signatures, prior to 
and since the April 1996 beneficiary form, were consistent 
with each other, but not with the beneficiary form.  Although 
a medical record the veteran signed in September 1996 showed 
marked deterioration, which could be expected due to illness, 
the letter forms, slant, and height ratios of the letters 
were basically the same when compared to the veteran's prior 
signatures.  

In November 1997, the appellant was advised that her claim 
for the proceeds of the veteran's life insurance was denied 
and that the appellee was entitled to the insurance. 

In April 1998, the appellant had a personal hearing at the RO 
in San Diego.  Her representative disagreed with OIG's 
conclusion that the 1996 signature was a forgery, arguing 
that there was no supporting rationale for that conclusion.  
The representative further argued that signatures change over 
time and submitted additional writing samples from the 
veteran.  

The appellant testified that she was present in 1996 when the 
veteran signed the beneficiary designation form.  She stated 
that she did not know the veteran had designated the appellee 
as the beneficiary of his insurance until he told her he had 
done so, but that he wanted to change it back to the 
appellant.  She stated that the veteran had been a heavy 
drinker, and she believed that he was under the influence of 
alcohol when he had changed the life insurance beneficiary to 
the appellee.  She also stated that perhaps because of the 
medication the veteran was taking during chemotherapy, his 
handwriting was affected.

J.H. testified that she was also present in 1996 when the 
veteran signed the beneficiary designation form.  She stated 
that the veteran wanted to make amends with the appellant.  
When asked if she knew for a fact that it was actually the 
veteran who signed the document, she stated that the 
appellant introduced him as her husband.  That was the first 
and only time J.H. ever saw the veteran.

The appellee was provided notice of the 1998 hearing in 
accordance with 38 C.F.R. § 20.713(a).  After receiving the 
transcript from the 1998 hearing, the appellee submitted a 
statement in August 1998.  S. emphasized that J.H. had never 
seen the veteran prior to witnessing him sign the April 1996 
change in beneficiary form; it was merely that the appellant 
had introduced him as the veteran.  S. again stated that the 
veteran was not out of Mexico during that time period.  She 
stated that the veteran discontinued his use of alcohol in 
1992, and there was no time during which he was not aware of 
his actions and their consequences.  She also stated that the 
veteran never underwent chemotherapy, since his cancer was 
not diagnosed until shortly before his death.

The appellee submitted statements from D.H. and K.H.  D.H. 
knew both the appellant and the veteran.  The veteran had 
told D.H. that the appellee would get his life insurance 
proceeds.  The veteran wanted this known because the 
appellant had changed the beneficiary with a forged 
signature.  K.H. had witnessed the May 1991 beneficiary 
designation.  She stated that at the time of the veteran's 
death, he still wanted his benefits to go to the appellee. 

In March 1999, the appellant had a hearing before the 
undersigned.  Her representative argued that she was entitled 
to the benefit of the doubt, since the first OIG analysis was 
inconclusive.  M. testified that she was married to the 
veteran at the time of his death and that it was her 
responsibility to make the final arrangements.  The appellant 
stated that she would like to investigate the possibility of 
hiring her own handwriting expert.  She maintained that OIG 
had made a mistake.

The appellee was provided notice of the 1999 hearing in 
accordance with 38 C.F.R. § 20.713(a).  After receiving the 
transcript from the 1999 hearing, the appellee submitted a 
statement in August 1999.  S. stated that the only issue in 
this case was whether the veteran had signed the 1996 change 
in beneficiary form.  OIG had concluded that he had not, and 
the appellant had offered no evidence to the contrary.

In July 1999, the Board remanded this case to provide the 
appellant an opportunity to obtain another forensic expert's 
review.  In January 2000, the forensic expert she hired 
reviewed the file and made photocopies of pertinent 
documents.  Although the expert stated that he would submit 
his report to VA, he did not do so.  VA attempted to contact 
him through his employer, with no success.  VA also requested 
a copy of the report from the appellant.  In May 2000, the 
appellant stated that the expert's report had been sent 
directly to her, but his results were inconclusive.  She did 
not submit the report to VA.  Instead, she submitted a 
statement from I.N., now known as I.D., who had witnessed the 
veteran's signature on the 1996 change of beneficiary form.  
I.D. stated that the veteran told her he wanted to change his 
insurance and he needed someone to witness his signature. 

VA requested additional information from I.D.  She responded 
that she was a friend of the veteran and the appellant.  The 
veteran had asked her to witness the document.  He was alert 
and clear, with no indication that he was under the influence 
of alcohol or medication.  The veteran had told her that he 
was wrong and wanted to change his insurance. 


II.  Legal Analysis

A National Service Life Insurance policy is a contract 
between the veteran and the Federal Government which assigns 
legally binding duties and responsibilities to each party.  
Wolfe v. Gober, 11 Vet. App. 1, 2 (1997).  As the insurer, 
the United States promises to pay the proceeds of the NSLI 
policy to whomever the veteran designates as the beneficiary 
or beneficiaries of the policy proceeds. 

The veteran, as the insured party, possesses the right to 
designate the beneficiary or beneficiaries of the policy, and 
at all times enjoys the right to change the beneficiary or 
beneficiaries without knowledge or consent of such 
beneficiary or beneficiaries.  38 U.S.C.A. § 1917; 38 C.F.R. 
§ 8.22; see also Wissner v. Wissner, 338 U.S. 655, 658 
(1950), and Young v. Derwinski, 2 Vet. App. 59 (1992).  
Attempts by a veteran to change beneficiaries are liberally 
construed by reviewing courts so as to effectuate the 
veteran's intent, with a two-prong test being used to 
determine if an actual change of beneficiaries has taken 
place.  First, there must be evidence of an intention on the 
part of the veteran to change the beneficiary, and second, 
there must be some overt act done to effectuate that intent.  
See Young, 2 Vet. App. at 61; Jones v. Brown, 6 Vet. App. 
388, 390 (1994); Curtis v. West, 11 Vet. App. 129, 133 
(1998).

Assuming the above criteria are met, a change of beneficiary 
designation may nonetheless be invalid, if it is determined 
that the insured lacked "testamentary capacity" at the time 
of the disputed change of beneficiary.  Testamentary capacity 
is that degree of mental capacity necessary to enable a 
person to perform a testamentary act.  38 C.F.R. § 3.355.  
There is a general, but rebuttable presumption that every 
testator possesses testamentary capacity.  38 C.F.R. § 3.355.  
The burden of proving lack of testamentary capacity lies with 
the person so contesting.  See, e.g., In re Estate of 
Fritschi, 60 Cal. 2d 367 (1963).  To rebut this presumption 
of testamentary capacity established by section 3.355(c), the 
contestant must show a lack of testamentary capacity by a 
preponderance of the evidence.  Elias v. Brown, 10 Vet. App. 
259 (1997).

The law also provides that a beneficiary designation may be 
invalid if there is undue influence placed upon an insured to 
change the beneficiary of his policy.  Generally, "undue 
influence" which will nullify a change of beneficiary is 
that influence or pressure, as exercised at the time and 
under the facts and circumstances of the case, which destroys 
the free agency of the testator, and substitutes in the place 
thereof, the will of another.  In re Estate of Hinde, 200 
Cal. 710 (1927); see also Fritschi.  Before a testament can 
be set aside on the grounds of undue influence, the 
contestant must prove that the influence complained of 
amounted to coercion that destroyed the testator's free 
agency and that the circumstances were inconsistent with a 
voluntary action on the part of the testator.  In re Estate 
of Sarabia, 221 Cal. App. 3d 599 (1990).  The mere 
opportunity to influence the mind of the testator, even 
coupled with an interest or a motive to do so, is not 
sufficient to show undue influence.  Id.; see also In re 
Estate of Callahan, 67 Cal. 2d 609 (1967).  The presumption 
of undue influence arises only if all of the following 
elements are shown:  (1) the existence of a confidential 
relationship between the testator and the person alleged to 
have exerted undue influence; (2) active participation by 
such person in the actual preparation or execution of the 
will, such conduct not being of a merely incidental nature; 
and (3) undue profit accruing to that person by virtue of the 
will.  Id. 

In Fagan v. West, 13 Vet. App. 48 (1999), the United States 
Court of Appeals for Veterans Claims (Court) summarized its 
NSLI case law, as well as NSLI case law from other Federal 
courts.  The Court stated that the following test could be 
drawn from those cases.

First, a person seeking to show that the 
NSLI insured veteran had effected a 
beneficiary change [hereinafter "the 
claimant"] may prevail by proving that 
the insured veteran complied with the 
regulations in filing a valid change of 
beneficiary with VA. [Citations omitted.]  
Second, if this cannot be shown, then, in 
order to prevail, the claimant must prove 
by clear and convincing evidence that the 
insured veteran intended that the 
claimant should be the beneficiary and 
also prove that the insured veteran took 
an overt action reasonably designed to 
effectuate that intent.  [Citations 
omitted.]  Third, if the insured 
veteran's intent cannot be proven by 
clear and convincing evidence, then the 
claimant must prove the insured veteran's 
intent by a preponderance of the evidence 
and must also prove that the insured 
veteran did everything reasonably 
necessary, or at least everything he or 
she subjectively and reasonably believed 
was necessary, to effectuate his 
intention.  [Citations omitted.]

Fagan, 13 Vet. App. at 57.

38 C.F.R. § 8.22 unambiguously states that an effective 
change of beneficiary must be in writing and "signed by the 
insured."  It is clear that if the veteran did, in fact, 
sign the April 1996 beneficiary designation form, he would 
have successfully changed the beneficiary on his NSLI policy.  
The existence of the signed letter would be evidence of an 
intention to change the beneficiary, and the signing and 
mailing of the letter would constitute overt acts taken to 
effectuate this intent.  However, in this case, there is a 
dispute as to whether the veteran actually signed the April 
1996 form which designated the appellant as the beneficiary 
of the NSLI proceeds, and the determinative issue before the 
Board is whether the veteran's signature on the 1996 form is 
authentic.  

Regarding the signature of the veteran on the beneficiary 
designation purportedly signed in April 1996, handwriting 
analyses conducted by the VA OIG have concluded that the 
veteran did not write the signature.  The appellant contends 
that a mistake was made.  However, she has submitted no 
objective evidence to support that contention.  Pursuant to 
her request, she was given an opportunity to have a forensic 
expert of her own choosing examine the pertinent documents in 
the record.  She availed herself of that opportunity and 
retained a private forensic expert who performed such an 
analysis.  There is no indication that the private expert's 
analysis was less than full and complete, not has it been 
contended otherwise.  VA attempted to obtain a copy of the 
report, which was provided directly to the appellant.   The 
appellant declined to submit a copy of that report for 
inclusion in the record.  Instead, she stated that the 
private expert's report was inconclusive.  Hence, there is no 
expert opinion of record that supports her contention that 
the signature at issue is that of the veteran.  On the 
contrary, the expert forensic analysis of record - as 
provided by the final VA OIG report - is that the veteran did 
not sign the 1996 designation of beneficiary form.  The VA 
OIG is disinterested in the outcome of this case.  Its 
forensic expertise has not been challenged by any objective, 
competent evidence or conflicting expert opinion.  
Accordingly, the VA OIG's expert analyses and conclusion as 
to the inauthenticity of the signature on the 1996 
beneficiary is afforded great probative value.

The appellant has presented testimony, as well as lay 
statements, in support of the claim that the veteran wanted 
to make her the beneficiary of his NSLI policy and that he 
did, in fact, sign a change of beneficiary form in favor of 
the appellant in April 1996.  As a general matter, in order 
for any testimony to be probative of any fact, the witness 
must be competent to testify as to the facts under 
consideration.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Layno v. Brown, 6 Vet. App. 465 (1994).  A witness 
must have personal knowledge in order to be competent to 
testify to a matter.  Competent testimony is thus limited to 
that which the witness has actually observed, i.e., to that 
which is within the realm of his personal knowledge as 
distinguished from opinions or conclusions drawn from such 
facts. 

In this regard, it must be noted that one of the witnesses, 
J.H., did not personally know the veteran and had never met 
him prior to observing the individual introduced to her as 
the veteran sign the 1996 beneficiary designation form.  
Therefore, since she has no personal knowledge that that 
individual was, in fact, the veteran, her testimony is not 
competent to establish such a fact. 

As for the arguments from the appellant's representative that 
a person's signature changes over time, the Board notes that 
VA OIG reviewed examples of the veteran's signatures and 
handwriting between 1957 to 1996, a considerable period of 
time.  VA OIG concluded that there were sufficient examples 
of the veteran's handwriting to make a determination as to 
the authenticity of the veteran's signature on the April 1996 
beneficiary designation form.  There is no expert opinion 
holding otherwise.  Also, as for the appellant's suggestion 
that the veteran was taking medication in 1996 that affected 
his handwriting, that argument is not persuasive.  First, she 
has submitted no expert evidence establishing that this was 
the case.  Second, VA OIG, when examining examples of the 
veteran's handwriting shortly before his death, considered 
the fact that illness had affected the veteran's handwriting, 
but VA OIG was still able to conclude that the veteran had 
not signed the April 1996 beneficiary designation form.  

If the veteran did not sign the 1996 designation of 
beneficiary, it is invalid to effectuate a change in 
beneficiary.  See Curtis, 11 Vet. App. at 133 ("The validity 
of [a] beneficiary change is decided under federal law which 
requires a change of NSLI beneficiary to be signed by the 
veteran.  The record shows that it was the appellant, not the 
veteran, who signed the change in beneficiary form and 
therefore the change was not valid.").  It is concluded that 
the weight of the evidence shows that the veteran did not 
sign the 1996 beneficiary designation.  Accordingly, the May 
1991 form, identifying the appellee as the principal 
beneficiary of the veteran's life insurance proceeds, is the 
last valid designation made during his lifetime, and the 
appellee is entitled to the life insurance proceeds.

The appellant has also argued that the 1991 designation of 
beneficiary was invalid either (a) because the veteran made 
statements and took actions indicating his intent to leave 
the NSLI proceeds to her, and/or (b) because the veteran was 
drinking alcohol heavily in 1991 and the change of 
beneficiary was invalid because he was under the influence.  
As for the first argument, the appellant could prove, by 
clear and convincing evidence, that the veteran intended that 
she should be the beneficiary and that he took overt action 
reasonably designed to effectuate that intent.  As for the 
second argument, the appellant could prove, by a 
preponderance of the evidence, the veteran's intent and that 
he did everything reasonably necessary, or at least 
everything he subjectively and reasonably believed was 
necessary, to effectuate his intention.  See Fagan.  

In this case, the veteran's intent to make M. the beneficiary 
of his NSLI policy has not been shown by clear and convincing 
evidence.  There are contradictory statements from 
individuals who knew the veteran as to what his intentions 
were concerning his life insurance policy.  The evidence of 
his intent is conflicting and inconclusive and falls far 
short of the evidentiary threshold.  

Here, the primary evidence of the veteran's intent to 
designate the appellant as the principal beneficiary of his 
NSLI proceeds are her own statements and those of her friends 
and relatives.  However, these statements have little 
probative value for the following reasons.  First, the 
appellant is far from a disinterested party.  Second, her 
credibility, as well as that of I.D., in insisting that the 
veteran signed the 1996 designation of beneficiary form is 
undercut by disinterested expert forensic evidence that 
clearly shows otherwise.  As discussed above, J.H.'s 
testimony on this issue was not competent evidence since she 
did not know the veteran personally.  The assertions of the 
appellant and her supporters are contradicted by statements 
by the appellee, who also has a stake in the outcome, and her 
supporters.  Hence, the evidence of record does not 
demonstrate that it was the veteran's intent to change the 
beneficiary of his NSLI policy proceeds from S. to M. 

Even if it were shown that the veteran intended to M. the 
beneficiary, she would need to show that the veteran did 
everything he believed necessary to make her the beneficiary.  
It is contended, in effect, that the veteran understood that 
the completion of the beneficiary designation form in favor 
of M. was what was required to effect his intent and that he 
accomplished this by preparing the change of beneficiary in 
favor of M. in April 1996.  There is little credible evidence 
of an affirmative act on the part of the veteran to make M. 
the beneficiary.  As discussed at length above, the weight of 
the evidence shows that he did not sign the 1996 beneficiary 
designation form.  Therefore, as discussed above, it cannot 
reasonably be concluded that he did what he believed 
necessary - or anything at all - to make M. the principal 
beneficiary after he named S. the beneficiary in 1991. 

As indicated above, there is a general presumption that the 
veteran had the capacity to execute a change of beneficiary, 
and any reasonable doubt will be resolved in favor of 
testamentary capacity.  38 C.F.R. § 3.355(c).  To rebut the 
presumption, the appellant must show a lack of testamentary 
capacity by a preponderance of the evidence.  The appellant 
has offered no such evidence in this case.  She was not 
present when the 1991 designation of beneficiary form was 
completed, so she has no personal knowledge as to the 
veteran's state of mind at that time.  She has submitted no 
medical evidence as to the veteran's mental capacity around 
the time that the 1991 designation of beneficiary form was 
completed.  

Although it may be true that the veteran consumed alcohol in 
1991, and his VA records do indicate that he did drink 
heavily until 1992, such a fact does not mean that he was 
incapable of changing his life insurance beneficiary at the 
time that he did so in May 1991.  There are degrees of mental 
unsoundness or mental weakness, and not every degree of 
mental unsoundness or mental weakness is sufficient to 
destroy or overturn a testamentary instrument.  The key to 
the existence of testamentary capacity is the ability to 
comprehend the nature, extent, and disposition of one's 
estate and the person's relationship to those who have or 
might have a claim to his or her bounty.  In this case, the 
appellant's suggestion that the veteran must have been under 
some influence in 1991, standing alone, is insufficient to 
rebut the presumption of testamentary capacity.  See, e.g., 
In re Estate of Fisher, 202 Cal. 205 (1927) ("The 
intemperate use of alcoholic beverages, if continued for a 
sufficient length of time, may destroy testamentary capacity.  
Nevertheless, in the absence of proof that the intemperate 
use has actually destroyed testamentary capacity, no 
presumption will be indulged, however long continued the 
habit is shown to have been, that it has thus been 
destroyed.")  Aside from her own allegations, the appellant 
has not submitted any evidence from disinterested witnesses 
to show that undue influence was used to change the 
beneficiary to S.  While S. may have had the opportunity to 
exert influence based on her relationship with the veteran, a 
mere allegation is not sufficient proof that undue influence 
or fraud was actually performed.

As for the argument from the appellant's representative that 
the benefit of the doubt should be resolved in her favor, 
there are actually two claimants in this case, the appellant 
and the appellee, and the benefit of the doubt rule does not 
apply in this situation.  Elias, 10 Vet. App. at 263.  
Furthermore, the party claiming that the veteran intended to 
change his life insurance beneficiary has the burden of 
proving such a fact.  Fagan, 13 Vet. App. at 53.  Since the 
1991 beneficiary designation form has been deemed valid, that 
means that the appellant has the burden of proving that the 
veteran thereafter intended to change the beneficiary or that 
the 1991 designation was otherwise invalid.  She has not 
maintained her burden of showing either that the veteran 
actually intended that she receive the proceeds of the NSLI 
policy or that the veteran lacked the necessary mental 
capacity to make a testamentary act in 1991 or was otherwise 
unduly influenced. 

The appellant has also submitted an agreement between her and 
the veteran indicating, in part, that although separated, he 
would retain her as the beneficiary on his NSLI policy.  That 
document does not, however, change the result in this case.  
"It is well settled that '[p]olicies of [NSLI] are contracts 
of the United States and possess the same legal incidence as 
other Government contracts.  The terms are to be construed by 
Federal and not by State law."  Wolfe, 11 Vet. App. at 2 
(quoting Dyke v. Dyke, 122 F. Supp. 529, 535 (E.D. Tenn. N.D. 
1954)).  Under the Supremacy Clause, even a state divorce 
decree could not bar a veteran from exercising his right 
under federal statutes to change the beneficiary of his NSLI 
policy.  Id.  Therefore, despite what he may have promised 
the appellant, the veteran remained free, under federal law, 
to change the beneficiary for his NSLI policy.

Finally, the equity and fairness of the veteran's choice in 
naming a beneficiary are not part of the legal criteria or 
requirements upon which to decide who may be entitled to the 
proceeds of the insurance policy.  Whether the appellant was 
actually married to the veteran or responsible for his final 
expenses is immaterial to the question of who is entitled to 
the proceeds of his NSLI policy.  The proceeds of the 
policy are not subject to equitable or legal process or 
attachment.  38 U.S.C.A. § 5301.

	
ORDER

The appellant is not the last-named beneficiary of record and 
is not entitled to any of the proceeds of the veteran's 
National Service Life Insurance policy.  Accordingly, the 
appeal is denied. 



		
	STEVEN L. KELLER
	Veterans Law Judge
	Board of Veterans' Appeals

 

